[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court is here asked to render judgment against Ronald Strol upon a note signed by Strol "(V.P.)", personally, and under a legend "Rocky River Associates, Inc."
                                   I.
Section 43a-3-403 (2)(a) () the General Statutes provides that a representative who signs his own name to an instrument is personally obligated if he neither names his principal nor shows that he signed in a representative capacity. Here both the principal is named, albeit two lines above Strol's signature, and his representative capacity is shown.
Accordingly, Strol is not found personally liable under the note.
                                   II.
The plaintiff also alleges Strol bought equipment and machinery from him in February, 1989 and refused to pay for it. The sales contract although signed by Strol "(V.P.)" above the legend "Rocky River Associates, Inc." recites plainly that Rocky River Associates, Inc. is the buyer. The court finds also that the plaintiff never spoke to Strol about the sale,
In these circumstances the court finds the plaintiff has failed to establish this count.
Accordingly, judgment is rendered in favor of Strol personally as well.
McDONALD, J.